--------------------------------------------------------------------------------

 
                                                                                            Exhibit
10.1
 

 
REINSTATEMENT OF AND FIFTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
 
THIS REINSTATEMENT OF AND FIFTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
(this “Amendment”) is made effective as of October 27, 2006 by and between
DIXON-MILL ASSOCIATES I (PHASE ONE) LIMITED PARTNERSHIP, DIXON-MILL ASSOCIATES
II (PHASE TWO) LIMITED PARTNERSHIP, and DIXON-MILL ASSOCIATES III (PHASE THREE)
LIMITED PARTNERSHIP, each a New Jersey limited partnership (collectively,
“Seller”), and RMPC DIXON LLC, a Delaware limited liability company (“RMPC”) and
RGD HOLDING COMPANY, LLC, a Delaware limited liability company (“RGD”, and
together with RMPC, “Purchaser”).
 
BACKGROUND
 
Seller and RMPC entered into a certain Agreement of Purchase and Sale dated as
of April 3, 2006 and effective as of March 1, 2006 (the “Original Agreement”),
as amended by those certain (i) First Amendment to Agreement of Purchase and
Sale effective as of April 21, 2006 by and between Seller and RMPC (the “First
Amendment”); (ii) Second Amendment to Agreement of Purchase and Sale effective
as of April 21, 2006 by and between Seller and RMPC (the “Second Amendment”);
(iii) Third Amendment to Agreement of Purchase and Sale effective as of April
27, 2006 by and between Seller and RMPC (the “Third Amendment”) and (iv)
Reinstatement of and Fourth Amendment to Agreement of Purchase and Sale
effective as of May 24, 2006 by and between Seller and RMPC (the “Fourth
Amendment” and collectively with the Original Agreement, the First Amendment,
the Second Amendment, and the Third Amendment, the “Agreement”) by and through
which Seller agreed to sell to Purchaser and Purchaser agreed to purchase from
Seller certain real and personal property in Jersey City, New Jersey known as
the Dixon Mills Apartments and as more particularly described in the Agreement.
By Assignment and Assumption Agreement date May 26, 2006, RMPC assigned all of
its rights under the Agreement to RGD. By letter dated October 13, 2006 (the
“Termination Letter”), Purchaser terminated the Agreement. Seller and Purchaser
now desire to reinstate and amend the Agreement as set forth herein. Capitalized
terms not otherwise defined herein will have the meanings assigned to such terms
in the Original Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, for and in consideration of the covenants and conditions set
forth in the Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, Seller and Purchaser agree as follows:
 
1.  Purchaser hereby rescinds the Termination Letter. The parties reinstate all
of the terms and conditions of the Agreement, as amended hereby. Except as
expressly amended hereby, the Agreement is in full force and effect and is
hereby ratified and reaffirmed in its entirety. To the extent of any conflict
between the Agreement and this Amendment, this Amendment will govern and
prevail.
 
2.  The Purchase Price is Sixty Nine Million Four Hundred Sixty Thousand and
00/100 Dollars ($69,460,000.00).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  The parties acknowledge that Seller will deposit on the Closing Date in
escrow (the “Escrow”) with Land Title Agency, Inc. (an agent of LandAmerica
Financial Group, Inc.) or another escrow agent (in either case, the “Escrow
Agent”) selected by Seller and approved by Purchaser, which approval shall not
be unreasonably withheld, delayed or conditioned, the amount of Two Million and
00/100 Dollars ($2,000,000.00) (the “Escrow Amount”) pursuant to that Special
Escrow Agreement between Seller and the Redevelopment Agency substantially in
the form attached hereto as Exhibit A (the “Special Escrow Agreement”), which
Seller will cause prior to Closing to be expressly assignable to Purchaser with
respect to the Purchaser’s Escrow Share (as defined below). Seller will at
Closing irrevocably assign, pursuant to a written agreement (the “Escrow
Assignment”) mutually acceptable to Seller and Purchaser and executed at
Closing, Seller’s right, title and interest to the first funds to be released to
Seller from the Escrow up to and including Five Hundred Thousand Dollars
($500,000.00), (“Purchaser’s Principal Share”) plus interest which shall have
accrued thereon (together with the Purchaser’s Principal Share, the “Purchaser’s
Escrow Share”). Such assignment shall be free and clear of any liens, charges,
encumbrances or claims whatsoever, except for the rights of the Redevelopment
Agency under the Special Escrow Agreement. Seller will cause the Escrow Agent to
deliver to the Purchaser at Closing an acknowledgement of such assignment, and
an irrevocable agreement by Escrow Agent to deliver the Purchaser’s Escrow Share
to Purchaser in accordance with this Section 3 ( the “Escrow Agent Letter”).
Notwithstanding anything to the foregoing contained in this Section 3, in the
event the Redevelopment Agency agrees prior to the Closing Date to revise the
form of the Special Escrow Agreement such that the Escrow Amount is reduced (the
“Escrow Reduction”), then the Purchaser’s Principal Share and the Purchase Price
will each be reduced by the lesser of (a) $500,000.00 and (b) the amount of the
Escrow Reduction.
 
4.  The Deposit (a) is One Million Seven Hundred Fifty Eight Thousand Four
Hundred Eighty One and 00/100 ($1,758,481.00), (b) will be delivered to the
Title Company not later than two (2) Business Days following the effective date
of this Amendment, and (c) will be held by the Title Company and disbursed in
accordance with the Agreement. No further Deposit will be required of Purchaser.
 
5.  The last sentence of Section 8.1(a)(vii) of the Original Agreement and the
last sentence of Section 8.2(g) of the Original Agreement are deleted.
Notwithstanding anything to the contrary contained in the Agreement and this
Amendment, if Seller has not by the Closing Date (A) obtained Seller’s LP
Consent and the Restrictions Release and (B) delivered the Escrow Assignment and
caused the delivery of the Escrow Agent Letter, then Purchaser may, at
Purchaser’s option and as Purchaser’s sole and exclusive remedy, terminate the
Agreement by written notice to Seller of such termination pursuant to this
Section 5, in which case (i) Seller will pay to Purchaser within ten (10)
Business Days of such termination $500,000 for a portion of its actual
out-of-pocket expenses paid or owed to third parties in connection with this
transaction (including without limitation expenses in connection with the
Agreement, due diligence expenses and expenses relating to Purchaser’s equity
and debt financing initiatives) (ii) Purchaser will have the right to receive a
prompt refund of the Deposit, and (iii) except with respect to the obligations
and indemnities set forth in the Agreement that survive termination, the
Agreement shall be null and void and the parties shall have no further
obligation to each other hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.  The Closing Date is November 14, 2006. Notwithstanding anything in Section 9
of the Original Agreement, Section 5 of the Fourth Amendment or anything else in
the Agreement to the contrary, there will be no further extension of the Closing
Date for any reason. Seller represents that it has complied or will comply in a
timely manner with (or has obtained or will obtain a waiver of) the notice
requirements for the redemption of the Bonds on November 15, 2006.
 
7.  Notwithstanding the revised Closing Date set forth in this Amendment,
Purchaser’s obligation for Monthly Rental Payments pursuant to Section 7.1(b) of
the Original Agreement shall continue to cease as of July 14, 2006.
 
8.  In order for the Title Company to insure under the owner’s and lender’s
title policy against any delinquent amounts owed with respect to those certain
Franchise Ordinance No. 166 and Franchise Ordinance No. 167 set forth in the
Title Commitment, Seller will, at Seller’s option, either (a) provide by Closing
a letter from the City of Jersey City reasonably satisfactory to the Title
Company or (b) enter into a reasonable indemnity or escrow arrangement with the
Title Company in order to induce the Title Company to provide such insurance
coverage.
 
9.  Notwithstanding Section 2.1(gg) of the Original Agreement, Personal Property
to be conveyed by Seller to Purchaser shall include the personal property listed
on Exhibit B attached hereto (which personal property will include any of
Seller’s rights, to the extent assignable, with respect to software stored on
any computer hardware listed thereon).
 
10.  This Amendment shall be governed by and construed in accordance with the
laws of the State of New Jersey.
 
11.  This Amendment shall be binding upon the parties and their respective
successors and permitted assigns.
 
12.  To facilitate execution, this Amendment may be executed in as many
counterparts as may be required. It shall not be necessary that the signatures
on behalf of all parties appear on each counterpart hereof. All counterparts
hereof shall collectively constitute a single agreement. For purposes of this
Amendment, facsimile signatures shall be deemed originals. Notwithstanding any
other provision of this Amendment, the parties hereto agree that the execution
and delivery of this Amendment and any amendments hereto may be conducted by
electronic means as provided by the Uniform Electronic Transactions Act,
N.J.S.A. 12A:12-1 et seq.
 
[SIGNATURES ON NEXT PAGE]
 
 

 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment has been executed by the duly authorized
representatives of the parties hereto as of the date designated below.
 

   
Seller:
 
DIXON-MILL ASSOCIATES I (PHASE ONE) LIMITED PARTNERSHIP, a New Jersey limited
partnership
 
BY: DIXON VENTURE CORP., its general partner
 
   
By: /s/ Mark M. Bava      
   
Mark M. Bava, Executive Vice President
Duly Authorized
     




   
DIXON-MILL ASSOCIATES II (PHASE TWO) LIMITED PARTNERSHIP, a New Jersey limited
partnership
 
BY: DIXON VENTURE CORP., its general partner
 
   
By: /s/ Mark M. Bava      
   
Mark M. Bava, Executive Vice President
Duly Authorized




   
DIXON-MILL ASSOCIATES III (PHASE THREE) LIMITED PARTNERSHIP, a New Jersey
limited partnership
 
BY: DIXON VENTURE CORP., its general partner
 
 
      By: /s/ Mark M. Bava
            Mark M. Bava, Executive Vice President
            Duly Authorized
   
 
Purchaser:
 
RMPC DIXON, LLC, a Delaware limited liability company
 
 
By: /s/ Timothy M. Jones
   Timothy M. Jones, Manager
       Duly Authorized



 
 
 
4

--------------------------------------------------------------------------------

 
 
 

   
Purchaser:
 
RGD HOLDING COMPANY LLC, a Delaware limited liability company
 
 
By: /s/ Timothy M. Jones
Timothy M. Jones
Duly Authorized
Authorized Agent



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


SPECIAL ESCROW AGREEMENT


[see attached]



 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


SCHEDULE OF PERSONAL PROPERTY


[see attached]
 
 
 
 
 